Citation Nr: 0723010	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-07 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion
	

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1968 to June 
1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision.


FINDING OF FACT

The veteran did not contract hepatitis C during service.


CONCLUSION OF LAW

Criteria for service connection for hepatitis C have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran contends that he contracted hepatitis C while in 
service, possibly through the use of an inoculation gun.  
However, the medical evidence of record fails to support his 
contention, as the veteran was not diagnosed with hepatitis C 
for several decades following service, and had a lengthy 
period of drug abuse, including a heroin addiction, following 
service.

Service medical records reflect that the veteran marked yes 
on his personal medical history survey, completed in 
conjunction with his separation physical, when asked if he 
had hepatitis/jaundice.  However, no additional description 
was provided by the medical officer, and hepatitis was not 
noted on the veteran's separation physical, on which his 
serology was non-reactive.  Additionally, the veteran denied 
ever having any venereal disease on his medical history 
survey.  Service medical records are otherwise void of any 
complaints of, or treatment for, hepatitis C while he was in 
service.

Service personnel records reveal that the veteran admitted to 
reenlisting in the military in order to obtain heroin in the 
Republic of Vietnam.  However, it is apparent that the 
veteran's drug habit continued after the military, as a VA 
psychology consultation sheet completed in January 2002 
reports that the veteran's use of drugs and alcohol started 
in Vietnam -- with the use of marijuana, "uppers and 
downers," heroin, "acid," and opium, which he used several 
times per week over the next several years -- and continued 
with the use of crack cocaine in the mid-1980s.  As for 
alcohol, the veteran continued drinking until his 
hospitalization in 2000, and reported that he had been 
"clean from alcohol and drugs" since then.  

The veteran was diagnosed with hepatitis C in late 2001, 
nearly three decades after he was discharged from service.

The veteran underwent a VA examination in 2006 to determine 
the etiology of his hepatitis C.  The examiner indicated that 
she had extensively reviewed the veteran's claims file; and 
the veteran reported being exposed to blood and body fluids 
while in the infantry in Vietnam.  The veteran also admitted 
to heroin abuse and to contracting at least one sexually 
transmitted disease.  The examiner concluded that the veteran 
had risk factors for hepatitis C outside of military service 
and she found that the risk of infection from air gun 
immunization was remote.  As such, the examiner opined that 
it was less likely than not that the veteran contracted 
hepatitis C while in service.


While the veteran believes that he contracted hepatitis C in 
service, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his hepatitis C and his time in service.  

Thus, the veteran's file is void of a medical opinion of 
record linking his hepatitis C to his time in service.  While 
the veteran had several risk factors while in service such as 
exposure to blood and drug abuse, he continued to have 
numerous risk factors following service including contracting 
at least one STD and drug abuse for many years.  Given the 
multiple decades between the veteran's time in service and 
his initial diagnosis with hepatitis C, the preponderance of 
evidence makes it less likely than not that the veteran 
contracted hepatitis C while in service.
Therefore, his claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After the veteran filed his claim in March 2002, the RO sent 
him a letter in April 2002 that told him what was needed to 
substantiate his claim, what he should supply, and what VA 
would obtain.  After the May 2002 rating decision, the 
veteran was also sent letters in December 2002, which 
contained more specific information concerning his claim for 
hepatitis C, and in May 2005, which specifically requested 
that he send VA any evidence in his possession that was 
pertinent to the claim.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran prior to the first adjudication of 
the claim did not contain the fourth element from 38 C.F.R. 
§ 3.159(b), the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444. F.3d 1328 (Fed. Cir. 2006).  Furthermore, the 
veteran's claim was readjudicated by a November 2006 
supplemental statement of the case following the last notice.  
The Board acknowledges that the veteran has not specifically 
been given the notice required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  The 
veteran is not prejudiced by this, however, as the claim for 
service connection is being denied, thereby rendering issues 
of degree of disability and effective date of the disability 
irrelevant.

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination, the report 
of which has been associated with the claims file.  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.




ORDER

Service connection for hepatitis C is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


